       6:20-cv-03274-JD         Date Filed 08/04/21       Entry Number 51         Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

Nehemiah James Evans,               )                  C/A No. 6:20-cv-3274-JD-KFM
                                    )
                    Petitioner,     )
                                    )
              vs.                   )                       OPINION & ORDER
                                    )
Lee Correction Warden,              )
                                    )
                    Respondent.     )
____________________________________)

       This matter is before the court with the Report and Recommendation (“Report and

Recommendation” or “Report”) of United States Magistrate Kevin J. McDonald made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(c) of the District of South

Carolina.1 Nehemiah James Evans (“Petitioner” or “Evans”), a federal prisoner brought this

Petition for a Writ of Habeas Corpus without the aid of counsel under 28 U.S.C. § 2254. (DE 1.)

The Report recommended Respondent’s Motion for Summary Judgment (DE 29) be granted

because the Petition is untimely under the one-year statutory deadline set forth in the Antiterrorism

and Effective Death Penalty Act of 1996 (“AEDPA”). (DE 40.) Following an extension of time

to respond, Evans filed an Objection to the Report and Recommendation. (DE 45.) For the

following reasons, the Court adopts the Report and Recommendation.

       Although Evans filed an Objection to the Report and Recommendation, to be actionable,

objections to the Report and Recommendation must be specific. Failure to file specific objections



1
         The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-
71 (1976). The court is charged with making a de novo determination of those portions of the Report and
Recommendation to which specific objection is made. The court may accept, reject, or modify, in whole
or in part, the recommendation made by the magistrate judge or recommit the matter with instructions. 28
U.S.C. § 636(b)(1).

                                                   1
       6:20-cv-03274-JD         Date Filed 08/04/21       Entry Number 51         Page 2 of 4




constitutes a waiver of a party’s right to further judicial review, including appellate review, if the

recommendation is accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94

& n.4 (4th Cir. 1984). “The Supreme Court has expressly upheld the validity of such a waiver

rule, explaining that ‘the filing of objections to a magistrate's report enables the district judge to

focus attention on those issues -- factual and legal -- that are at the heart of the parties’ dispute.’”

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (2005) (citing Thomas v. Arn,

474 U.S. 140 (1985) (emphasis added)). In the absence of specific objections to the Report and

Recommendation of the magistrate judge, this court is not required to give any explanation for

adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

        Upon review, the court finds that many of the Petitioner’s objections are non-specific,

unrelated to the dispositive and/or at the heart of disputed portions of the Report and

Recommendation, or merely restate his arguments.            However, the court has identified the

following specific objections, which will be addressed herein. Petitioner objects to the Report’s

finding that Evans’s Petition is untimely because he requests this Court equitably toll the deadline

for filing his Petition until August of 2020 because the law library was closed due to quarantine of

the law library staff necessitated by the Covid-19 pandemic and because Petitioner contracted

Covid-19 and was symptomatic for four months. (DE 45, pp. 1-2.) The Report sets forth the

applicable law for equitable tolling related to Section 2244(d). The Petitioner must show that the

one-year limitations period should be equitably tolled under applicable federal law. See Holland

v. Florida, 560 U.S. 631 (2010) (concluding that § 2244(d) is subject to the principles of equitable

tolling); Harris v. Hutchinson, 209 F.3d 325 (4th Cir. 2000) (same). “Generally, a litigant seeking

equitable tolling bears the burden of establishing two elements: (1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance stood in his way.” Pace v.

DiGuglielmo, 544 U.S. 408, 418 (2005) (citation omitted); see also Holland, 560 U.S. at 649.

                                                   2
       6:20-cv-03274-JD         Date Filed 08/04/21        Entry Number 51         Page 3 of 4




Equitable tolling is available only in “those rare instances where—due to circumstances external

to the party’s own conduct—it would be unconscionable to enforce the limitation period against

the party and gross injustice would result.” Harris, 209 F.3d at 330. See also United States v. Sosa,

364 F.3d 507, 512 (4th Cir. 2004). The Fourth Circuit is clear that equitable tolling is only

appropriate where a petitioner shows: “(1) extraordinary circumstances, (2) beyond his control or

external to his own conduct, (3) that prevented him from filing on time.” Rouse v. Lee, 339 F.3d

238, 246 (4th Cir. 2003) (en banc).

        The Petitioner did not address the timeliness of his Petition either in the Petition itself or

in his response in opposition to the motion for summary judgment. (See DE 1, p. 18; 32.) He has

failed to articulate or show that he has been pursuing his rights diligently and that some

extraordinary circumstance stood in his way and prevented him from timely filing his federal

Petition. Specifically, the Petition should have been filed on or around March 26, 2020, and

Petitioner alleges that the law library at the prison was on lock down beginning on or around March

1, 2020. However, Petitioner does not offer any evidence of what he did prior to or during the

period of lockdown to demonstrate that he was diligently pursuing his rights. Nor has the

Petitioner offered any other reason to support the untimeliness of his Petition. Therefore, the Court

finds that Petitioner is not entitled to equitable tolling and the Petition is, therefore, time-barred.

        Petitioner also made an objection under a heading he titled “Actual Innocence,” which

raised the same arguments he previously raised in his Petition and in his Opposition to

Respondent’s Motion for Summary Judgment to include, his ineffective representation at his guilty

plea hearing relating to Petitioner’s past mental health issues (ADD, ADHD, bipolar disorder,

schizophrenia, seizures, and blackouts) that would constitute violations of his substantive and

procedural due process rights. (DE 45, p. 3.) As this argument is a restatement of the very basis



                                                   3
       6:20-cv-03274-JD        Date Filed 08/04/21       Entry Number 51        Page 4 of 4




of his Petition, it is without merit as an objection to the Report and Recommendation and is thus

overruled.

                                         CONCLUSION

       For the foregoing reasons, the Court adopts the Report and Recommendation. It is

therefore ORDERED that the Petition is untimely under the one-year statutory deadline set forth

in the AEDPA; and therefore, the Respondent’s Motion for Summary Judgment (DE 29) is

granted. Further, the remaining pending motions (DE 14, 34, and 38) are denied as moot.

       IT IS SO ORDERED.

                                                       s/Joseph Dawson, III
                                                      Joseph Dawson, III
                                                      United States District Judge
Greenville, South Carolina
August 4, 2021



                              NOTICE OF RIGHT TO APPEAL

       Petitioner is hereby notified that he has the right to appeal this order within sixty (60) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                 4
